Citation Nr: 0833049	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  02-11 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus. 

2.  Entitlement to service connection for a left knee 
disability. 

3.  Entitlement to service connection for a left thigh/hip 
disability.

4.  Entitlement to service connection for a kidney 
disability.

5.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1963 
to May 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision 
prepared by the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, and issued under 
cover letter from the RO in Louisville, Kentucky. 

The Board notes that during the pendency of this appeal, the 
veteran's claims file was permanently transferred to the RO 
in Philadelphia, Pennsylvania, at the veteran's request. 

The veteran testified before the undersigned Veterans Law 
Judge by video conference in February 2008.  

The Board notes that no substantive appeal was filed for the 
issues of entitlement to service connection for residuals of 
injury to the left thigh, service connection for a kidney 
disorder, and service connection for arthritis of the spine, 
claimed as a low back disorder.  However, the RO made a 
specific finding in July 2007 that these issues were on 
appeal, and they were included in the most recent October 
2007 supplemental statement of the case.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where the RO certifies issues for appeal without having 
received a substantive appeal, the requirement for a 
substantive appeal is essentially waived.  See Gonzalez-
Morales v. Principi, 16 Vet. App. 556 (2003).  Therefore, the 
Board has jurisdiction over those issues.

The Board also notes that, at the veteran's hearing, he 
testified on the issue of entitlement to service connection 
for the right knee as secondary to his now service-connected 
left knee disability.  A direct service connection claim for 
the right knee was denied by the RO in September 2001, even 
though that issue was not included on the November 2000 
claim.  However, unlike the issues noted above, an appeal was 
never initiated with respect to the right knee.  Indeed, the 
veteran specifically repudiated the underlying claim in the 
October 2001 notice of disagreement, stating, "I did not 
request service connection for my right knee."  Moreover, 
the VA Form 9 received in August 2002 and treated as a notice 
of disagreement for several of the issues noted above, did 
not include any reference to the right knee.  

Although the RO listed this issue on the most recent 
supplemental statement of the case, this issue is 
distinguished from the Court's holding in Gonzalez-Morales, 
in that the veteran filed a timely notice of disagreement in 
that case.  Here, with respect to the right knee, the veteran 
did not file a timely notice of disagreement, and he 
specifically denied having filed the claim.  This is 
essentially a withdrawal of the claim to the extent that it 
was ever viable.  When a claim is withdrawn by a veteran, it 
ceases to exist; it is no longer pending and it is not 
viable.  See Hanson v. Brown, 9 Vet. App. 29 (1996).  
Therefore, the issue of entitlement to service connection for 
the right knee is not before the Board.  However, the 
veteran's testimony received at the hearing is considered to 
be an informal claim of entitlement to service connection for 
a right knee disability, as secondary to the left knee.  The 
Board refers that issue to the RO for appropriate action.  

The issue of entitlement to service connection for a lumbar 
spine disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran has pes planus that is etiologically related 
to military service. 

2.  The veteran has internal derangement of the left knee 
with osteoarthritic changes that are etiologically related to 
his military service. 

3.  The veteran has osteoarthritic changes of the left hip 
that are etiologically related to his military service. 

4.  The veteran does not have a current kidney disability. 


CONCLUSIONS OF LAW

1.  Bilateral pes planus is shown to be due to disease or 
injury that was incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).  

2.  Internal derangement of the left knee with osteoarthritic 
changes are shown to be due to disease or injury that was 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  

3.  Osteoarthritic changes of the left hip are shown to be 
due to disease or injury that was incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).  

4.  A kidney disability is not shown to be due to disease or 
injury that was incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letters mailed in May 2007 and July 2007, after 
the initial adjudication of the claims.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claims in the October 2007 
supplemental statement of the case.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).  

There is no indication or reason to believe that the ultimate 
decision of the RO on the merits of the claim would have been 
different had VCAA notice been provided before the initial 
adjudication of the claim.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  The RO 
received certification from the Social Security 
Administration (SSA) that the veteran's SSA disability 
records had been destroyed.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that the RO properly processed 
these claims following the provision of the required notice 
and that any procedural errors in its development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Accordingly, the Board will address the 
merits of the claims.  




Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall/ give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

Bilateral Pes Planus

The veteran's entrance examination was silent as to foot 
problems prior to service.  Although there is no reference in 
the service treatment records to treatment for a foot 
disorder, the separation examination records a diagnosis of 
pes planus.  

On VA examination in September 2007, the examiner noted prior 
diagnoses of pes planus, including the initial diagnosis in 
service in 1964, and opined that it was at least as likely as 
not that the current pes planus was related to the previous 
diagnosis with additional problems of rheumatoid arthritis.  

The Board concludes that in this case there is medical 
evidence of a current diagnosis of pes plus, medical evidence 
of pes planus in service, and medical evidence of a nexus 
between the two.  Therefore, service connection for bilateral 
pes planus is in order.  

Left Knee, thigh, and hip

The veteran testified that he injured his left knee during 
basic training.  In addition, the veteran stated that he 
injured his left hip and thigh in a bus accident while on 
active duty.  The veteran's discharge examination was silent 
for any lower extremity problems; however, his service 
treatment records revealed that he was seen repeatedly in 
November 1963 for treatment and physical therapy to his left 
knee and hip.  

On VA examination in September 2007, the examiner diagnosed 
internal derangement of the left knee with osteoarthritic 
changes that were more likely then not related to his 
military service.  The examiner also diagnosed a left hip 
contusion including the upper lateral thigh, which appears to 
have healed without residual muscle injury, and left hip 
arthritic changes, which are more likely than not related to 
military service.  

The Board acknowledges that on VA examination in March 2006, 
the examiner stated that it was hard to determine whether the 
veteran's symptoms were from rheumatoid arthritis or 
osteoarthritis; however, it clinically appeared probably more 
from rheumatoid arthritis.  In an April 2006 addendum, the 
examiner concluded without explanation that the veteran's 
left knee arthritis was less likely than not caused by or a 
result of injury while in the service.  Similarly, on VA 
examination in February 2001, the examiner concluded that the 
veteran's knee disability was due to rheumatoid arthritis and 
was not likely due to his injury in the service.  

While there is a conflict in the medical evidence with 
respect to the left knee, the Board notes that the negative 
opinions are not well explained, and indeed, seem somewhat 
speculative.  The Board finds no reason to favor them over 
the more recent September 2007 opinion.  In essence, the 
evidence for and against a relationship to service is in 
approximate balance.  Therefore, affording the veteran the 
benefit of the doubt, the Board adopts the opinion of the 
September 2007 examiner.  

With respect to a separate left thigh muscle injury, the 
September 2007 neurology examiner found no specific muscle or 
nerve involvement.  The September 2007 orthopedic examiner 
also found that the contusion had healed without residual 
muscle injury.  This is consistent with prior findings. 

The Board concludes that, in this case, there is medical 
evidence of current left knee and hip disabilities, medical 
evidence of in-service knee and hip injuries, and persuasive 
medical evidence of a nexus between the in-service knee and 
hip injuries and the current left knee and hip disabilities.  
Therefore, service connection for internal derangement of the 
left knee with osteoarthritis changes, and for osteoarthritic 
changes of the left hip, is in order.  




Kidney

On VA examination in September 2007, the examiner diagnosed 
essentially normal renal function with no evidence of chronic 
pyelonephritis.  In the examiner's opinion, the veteran is 
essentially asymptomatic.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Further, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board therefore finds that in the absence of an 
identified current disability of kidneys, service connection 
may not be granted.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  


ORDER

Service connection for bilateral pes planus is granted. 

Service connection for internal derangement of the left knee 
with osteoarthritis changes is granted. 

Service connection for osteoarthritic changes of the left hip 
is granted.

Service connection for a kidney disorder is denied.




REMAND

Entitlement to service connection for a lumbar spine 
disability.

The issue of entitlement to service connection for a lumbar 
spine disability is being remanded for a VA examination and 
medical opinion.  

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4).

Although the service treatment records do not record a 
discrete spinal injury, they do record that the veteran was 
involved in a bus accident in November 1963, which resulted 
in injury to his left hip.  Service connection is being 
granted for arthritis of the left hip.  The veteran has 
current diagnoses of arthritis and degenerative disc disease 
of the lumbar spine.  As these may be related to the in-
service injury, the Board finds that a medical opinion is 
necessary to reach a decision.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his low back during the period of this 
claim or the identifying information and 
any necessary authorization to enable VA 
to obtain such records on his behalf.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any current 
disability of the low back.  

*	All indicated studies should be 
performed.  
*	The claims folder must be made 
available to and reviewed by the 
examiner.
*	The examiner should note that the 
veteran is currently service 
connected for internal derangement of 
the left knee with osteoarthritic 
changes, osteoarthritic changes of 
the left hip, and bilateral pes 
planus.  
*	All currently supported diagnoses of 
the low back should be reported.
*	For each diagnosis, the examiner 
should provide an  opinion as to 
whether there is a 50 percent or 
better probability that the disorder 
is etiologically related to the 
veteran's military service or was 
caused or chronically worsened by any 
service-connected disorder.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


